Exhibit 77(e)(5) AMENDED SCHEDULE A with respect to the SUB-ADVISORY AGREEMENT between ING INVESTMENTS, LLC and ING INVESTMENT MANAGEMENT CO. Series Annual Sub-Adviser Fee (as a percentage of average daily net assets) ING Equity Dividend Fund 0.2925% on all assets ING Growth Opportunities Fund 0.338% of first $500 million 0.304% of next $500 million; and 0.293% of assets in excess of $1 billion ING MidCap Opportunities Fund 0.3375% ING Opportunistic LargeCap Fund 0.3150% of first $500 million of assets 0.2925% of next $500 million 0.2700% of assets in excess of $1 billion ING SmallCap Opportunities Fund 0.405% of the first $250 million of assets 0.36% of the next $250 million of assets 0.3375% of assets in excess of $500 million ING SmallCap Value Multi-Manager Fund 0.3375%1 1as a percentage of average daily net assets under the management of ING Investment Management Co.
